[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PLAINTIFF'S MOTION FOR TEMPORARY ALIMONY AND CHILD SUPPORT, PENDENTE LITE (#170)
On January 10, 2000, pending a hearing on this motion the defendant agreed to the plaintiff $50,000 as temporary unallocated alimony and child support pursuant to a stipulation filed that day (#177).
The defendant is paid a base annual salary of $165,000 gross. He received a bonus in January of $1,007,500 gross before taxes. After taxes the net cash available is approximately $53,000. An unallocated order is more appropriate in the present circumstances.
The defendant is ordered to pay $40,000 to the plaintiff as unallocated alimony and child support. A wage withholding order is entered pursuant to statute.
HARRIGAN, J